Citation Nr: 1617720	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training from August to December 1988, and on active duty from September 1990 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in May 2008.  The RO issued a statement of the case (SOC) in December 2009.  The Veteran subsequently perfected his appeal with a VA Form 9 in January 2010.     

In September 2013 the Board remanded the appeal for additional development.  A SSOC was issued in January 2014.  The appeal has now been returned to the Board for appellate disposition.

The issue of entitlement to vocational rehabilitation has been raised by the record (see October 2015 application), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Veteran has not been provided with a proper duty-to-assist notice letter.  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (2015); 38 C.F.R. § 3.159.  

The Board's September 2013 remand directives included readjudicating the claim in a SSOC.  This action was accomplished in a January 2014 SSOC.  However, the January 2014 SSOC was sent to the Veteran's incorrect mailing address.  The SSOC was returned as undeliverable in February 2014.  A February 2014 letter from the Board was sent to the Veteran's correct mailing address and was not returned as undeliverable.  To date, the Veteran has not been provided notice of the January 2014 SSOC and an opportunity to respond to it.  See 38 C.F.R. § 3.1(q) (2015) (providing that notice means written notice sent to a claimant at his or her last address of record).  Thus, the Veteran was not provided an SSOC in accordance with the Board's September 2013 remand directives.  Accordingly, the Veteran's claim must be remanded for compliance with the Board's September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the United States Court of Appeals for Veterans Claims (Court) or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders"). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate the claim of entitlement to service connection for a back disorder.   

2.  Re-issue to the Veteran and his representative the January 2014 SSOC to the Veteran's correct address.

3.  After all the development requested above has been completed, re-adjudicate the claim.  If the benefit sought remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






